DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 10,463,516, hereinafter Patent ‘516. Although the claims at issue are not identical, they are not patentably distinct from each other because they fail to limit the claims over Patent ‘516.

Re Claim 1, Patent ‘516 teaches in Claim 1, a system comprising: a shape memory catheterization device having a transition temperature that is higher than a normal body temperature of a patient; a catheter having a delivery rod configured to endovascularly insert the shape memory catheterization device in the patient; a heat source configured to heat the shape memory catheterization device above the transition temperature, wherein heating the shape memory catheterization device above the transition temperature causes the shape memory catheterization device to undergo a shape transformation from a catheterization shape to a transformed shape, and further causes a change in a resistance of the shape memory catheterization device as a result of the shape transformation; and a transformation data generator, coupled to the catheter, that includes a circuit driver configured to drive a detection circuit that monitors the change in the resistance of the shape memory catheterization device and to generate transformation data based on the change in the resistance of the shape memory catheterization device resulting from the shape transformation of the shape memory catheterization device.

Re Claim 2, Patent ‘516 teaches in Claim 2 a heating control generator, coupled to the transformation data generator and the heat source, the heating control generator generating a control signal for controlling the heat source based on the transformation data.

Re Claim 3, Patent ‘516 teaches in Claim 3 wherein the heating control generator generates the control signal to discontinue the heating of the shape memory catheterization device when the transformation data indicates the shape transformation of the shape memory catheterization device from the catheterization shape to the transformed shape.

Re Claim 4, Patent ‘516 teaches in Claim 4 wherein the shape memory catheterization device is doped with one of: a conductive compound or a partially conductive compound.

Re Claim 5, Patent ‘516 teaches in Claim 5 wherein the shape memory catheterization device includes an endovascular stent for treating a blocked artery.

Re Claim 6, Patent ‘516 teaches in Claim 6 wherein the shape memory catheterization device includes an endovascular stent for treating an arterial aneurism.

Re Claim 7, Patent ‘516 teaches in Claim 7 wherein the shape memory catheterization device intravenously deploys a drug in response to the shape transformation of the shape memory catheterization device from the catheterization shape to the transformed shape.

Re Claim 8, Patent ‘516 teaches wherein the shape memory catheterization device intravenously deploys a drug.

Re Claim 9, Patent ‘516 teaches wherein the shape memory catheterization device intravenously deploys a medical device in response to the shape transformation of the shape memory catheterization device from the catheterization shape to the transformed shape.

Re Claim 10, Patent ‘516 teaches wherein the change in the resistance of the shape memory catheterization device results from the change in the resistance of a resistive member as a result of the shape transformation of the shape memory catheterization device, wherein the resistive member is an integral part of the shape memory catheterization device, and wherein the resistive member is one of: a metallic foil element, a coil insert, or a resistive foam element.

Claims 11-13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 8 of U.S. Patent No. 10,932,924, hereinafter Patent ‘924, in view of Saadat et al. (USPN 5,989,242).

Re Claim 11, Patent ‘924 teaches in Claim 11 a method comprising: endovascularly inserting, via a catheter having a delivery rod, a shape memory catheterization device into a patient; driving, via a driving circuit, a detection circuit that monitors the change in the impedance of the shape memory catheterization device; and generating, via the detection circuit, transformation data based on the change in the impedance of the shape memory catheterization device resulting from the shape transformation of the shape memory catheterization device.
	However, the claims of Patent ‘924 fails to teach the shape memory catheterization device having a transition temperature that is higher than a normal body temperature of the patient; wherein heating the shape memory catheterization device above the transition temperature causes a change in a resistance of the shape memory catheterization device as a result of the shape transformation; driving, via a driving circuit, a detection circuit that monitors the change in the resistance of the shape memory catheterization device; and generating, via the detection circuit, transformation data based on the change in the resistance of the shape memory catheterization device resulting from the shape transformation of the shape memory catheterization device. 
	Saadat discloses a method for deploying a shape memory catheterization device within a patient (as seen in Saadat Fig. 4), the system comprising a shape memory catheterization device (72, 324, 352, 354) having a transition temperature that is higher than a normal body temperature of the patient (Saadat Col. 2 Lines 42-48; Fig. 9); wherein heating the shape memory catheterization device (72, 324, 352, 354) above the transition temperature causes the shape memory catheterization device (72, 324, 352, 354) to undergo a shape transformation from a catheterization shape to a transformed shape, and further causes a change in a resistance of the shape memory catheterization device as a result of the shape transformation (Saadat Figs. 4 and 5; Col. 8 Lines 40- 47); a transformation data generator (Saadat Col. 8 Line 23 to Col. 9 Line 10), coupled to the catheter (310), that includes a circuit driver for driving a detection circuit that monitors the change in resistance of the shape memory member (72, 324, 352, 354) and generates transformation data based on a change in a resistance of the shape memory member resulting from a shape transformation of the shape memory member from a catheterization shape to a transformed shape for indicating a point of transformation of an implanted medical device based on a resistance thereof (Saadat Col. 5 Lines 63-67; Col. 8 Line 23 to Col. 9 Line 10 - wherein voltage potential increase across resistive elements indicates transformation shape - Col. 8 Lines 35-47).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the shape memory catheterization device of Patent ‘924 such that the shape memory catheterization device has a transition temperature that is higher than a normal body temperature of the patient; wherein heating above the transition temperature causes a change in a resistance of the shape memory catheterization device as a result of the shape transformation; driving, via a driving circuit, a detection circuit that monitors the change in the resistance of the shape memory catheterization device; and generating, via the detection circuit, transformation data based on the change in the resistance of the shape memory catheterization device resulting from the shape transformation of the shape memory catheterization device as disclosed by Saadat for indicating a point of transformation of an implanted medical device based on a resistance thereof.

Re Claim 12, Patent ‘924 in view of Saadat teach all of the limitations of Claim 11. The claims of Patent ‘673 fail to each generating, via a heating control generator, a control signal for controlling the heat source based on the transformation data. Saadat discloses a heating control generator (Saadat Figs. 11 and 12), coupled to the transformation data generator (Saadat Col. 8 Line 23 to Col. 9 Line 10) and the heat source (382, 383), the heating control generator generating a control signal for controlling the heat source based on the transformation data and preventing overheating during transformation (Saadat Col. 8 Line 23 to Col. 9 Line 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the method of Patent ‘924 in view of Saadat to include generating, via a heating control generator, a control signal for controlling the heat source based on the transformation data as disclosed by Saadat for preventing overheating during transformation.

Re Claim 13, Patent ‘924 in view of Saadat teach all of the limitations of Claim 12. The claims of Patent ‘924 fail to teach wherein the heating control generator generates the control signal to discontinue the heating of the shape memory catheterization device when the transformation data indicates the shape transformation of the shape memory catheterization device from the catheterization shape to the transformed shape. Saadat discloses the heating control generator generating the control signal to discontinue the heating of the shape memory member when the transformation data indicates the shape transformation of the shape memory member from the catheterization shape to the transformed shape for preventing overheating during transformation (Saadat Col. 8 Line 23 to Col. 9 Line 10). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the method of Patent ‘924 in view of Saadat to include wherein the heating control generator generates the control signal to discontinue the heating of the shape memory catheterization device when the transformation data indicates the shape transformation of the shape memory catheterization device from the catheterization shape to the transformed shape as disclosed by Saadat for preventing overheating during transformation.

Re Claim 19, Patent ‘924 in view of Saadat teach all of the limitations of Claim 11. The claims of Patent ‘924 fail to teach wherein the shape memory catheterization device intravenously deploys a medical device in response to the shape transformation of the shape memory catheterization device from the catheterization shape to the transformed shape. Saadat discloses the shape memory catheterization device (as seen in Saadat Figs. 9 and 10) intravenously deploys a medical device (coil 12 as seen in Saadat Fig. 4) in response to the shape transformation of the shape memory catheterization device from the catheterization shape to the transformed shape for controlled placement of the medical device (Saadat Col. 7 Lines 40-63). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the method of Patent ‘924 in view of Saadat to include the shape memory catheterization device intravenously deploying a medical device in response to the shape transformation of the shape memory catheterization device from the catheterization shape to the transformed shape as disclosed by Saadat for controlled placement of the medical device.

Claims 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 8 of U.S. Patent No. 10,932,924, hereinafter Patent ‘924, in view of Saadat et al. (USPN 5,989,242) as applied to Claim 11 above, and further in view of Maitland et al. (USPN 6,102,917).

Re Claim 14, Claim 11 of Patent ‘924 in view of Saadat teach all of the limitations of Claim 11. However, the claims of Patent ‘924 in view of Saadat fail to teach wherein the shape memory catheterization device is doped with one of: a conductive compound or a partially conductive compound. Maitland discloses a shape memory catheterization gripper (Maitland Figs. 2 and 3; Abstract) doped with a conductive or partially conductive compound for enhancing the coupling embodiment or technique between the gripper and a coil (Maitland Col. 7 Lines 49-57). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the shape memory catheterization device of Patent ‘924 in view of Saadat to be a shape memory catheterization device doped with one of a conductive compound or a partially conductive compound as disclosed by Maitland for enhancing the coupling embodiment or technique between the gripper and a coil.

Re Claim 20, Claim 11 of Patent ‘924 in view of Saadat teach all of the limitations of Claim 11. However, the claims of Patent ‘924 in view of Saadat fail to teach wherein the change in the resistance of the shape memory catheterization device results from the change in the resistance of a resistive member as a result of the shape transformation of the shape memory catheterization device, wherein the resistive member is an integral part of the shape memory catheterization device, and wherein the resistive member is one of: a metallic foil element, a coil insert, or a resistive foam element.
	Saadat discloses the change in the shape memory member (72, 324, 352, 354) results in the change in the resistance of a resistive member (resistance created by material making up ball 72, coupling 324 and fingers 352 and 354) as a result of the shape transformation of the shape memory member, wherein the resistive member is an integral part of the shape memory member (72, 324, 352, 354) for indicating a point of transformation of an implanted medical device based on a resistance thereof (Saadat Col. 5 Lines 63-67; Col. 8 Line 23 to Col. 9 Line 10 - wherein voltage potential increase across resistive elements indicates transformation shape - Col. 8 Lines 35-47). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the shape memory catheterization device of Patent ‘924 in view of Saadat such that the change in the resistance of the shape memory catheterization device results from the change in the resistance of a resistive member as a result of the shape transformation of the shape memory catheterization device, wherein the resistive member is an integral part of the shape memory catheterization device as disclosed by Saadat for indicating a point of transformation of an implanted medical device based on a resistance thereof.
	Furthermore, Patent ‘924 in view of Saadat fail to disclose the resistive member is one of a metallic foil element, a coil insert, or a resistive foam element. Maitland discloses a resistive member integrated with the shape memory catheterization device wherein the resistive member is a resistive foam element (Maitland Col. 1 Line 54 to Col. 2 Line 12 - wherein polyurethane is a foam) which enables overcoming issues with detachable coils such as dissolved material into the blood stream (Maitland Col. 1 Lines 50-53). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the resistive member of the shape memory catheterization device of Patent ‘924 in view of Saadat to be a resistive foam element as disclosed by Maitland which enables overcoming issues with detachable coils such as dissolved material entering into the blood stream.

Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 8 of U.S. Patent No. 10,932,924, hereinafter Patent ‘924, in view of Saadat et al. (USPN 5,989,242) as applied to Claim 11 above, and further in view of Shrivastava et al. (USPGPub 2012/0041470).

Re Claim 15, Patent ‘924 in view of Saadat teach all of the limitations of Claim 11. Patent ‘924 in view of Saadat fail to teach wherein the shape memory catheterization device includes an endovascular stent for treating a blocked artery. Shrivastava discloses a shape memory catheterization device (as seen in Shrivastava Figs. 6A-7B) having a shape memory member (240) (Shrivastava Figs. 33, 38A, and 38B; ¶ 0329) wherein the device to be released is an endovascular stent for treating a blocked artery or an endovascular stent for treating an arterial aneurism wherein mechanical deployment of a therapeutic device is well-known in the prior art (Shrivastava ¶ 0002-0003, 0246; Claims 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the shape memory catheterization device of Patent ‘924 in view of Saadat to release from its shape memory member an endovascular stent for treating a blocked artery or an endovascular stent for treating an arterial aneurism as taught by Shrivastava wherein mechanical deployment of a therapeutic device is well- known in the prior art.

Re Claim 16, Patent ‘924 in view of Saadat teach all of the limitations of Claim 11. Patent ‘924 in view of Saadat fail to teach wherein the shape memory catheterization device includes an endovascular stent for treating an arterial aneurism. Shrivastava discloses a shape memory catheterization device (as seen in Shrivastava Figs. 6A-7B) having a shape memory member (240) (Shrivastava Figs. 33, 38A, and 38B; ¶ 0329) wherein the device to be released is an endovascular stent for treating a blocked artery or an endovascular stent for treating an arterial aneurism wherein mechanical deployment of a therapeutic device is well-known in the prior art (Shrivastava ¶ 0002-0003, 0246; Claims 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the shape memory catheterization device of Patent ‘924 in view of Saadat to release from its shape memory member an endovascular stent for treating a blocked artery or an endovascular stent for treating an arterial aneurism as taught by Shrivastava wherein mechanical deployment of a therapeutic device is well- known in the prior art.

Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 8 of U.S. Patent No. 10,932,924, hereinafter Patent ‘924, in view of Saadat et al. (USPN 5,989,242) as applied to Claim 11 above, and further in view of Chowdhury (USPGPub 2011/0178380).

Re Claims 17 and 18, Patent ‘924 in view of Saadat teach all of the limitations of Claim 11. Furthermore, claim 8 of Patent ‘924 in view of Saadat disclose intravenously deploying a shape memory catheterization device. However, Patent ‘924 in view of Saadat do not disclose deploying a drug and more specifically, deploying a drug in response to the shape transformation of the shape memory member from an initial shape to a transformed shape. Chowdhury discloses a patch for transdermal delivery of drugs wherein drug deployment is from reservoirs (4) and an actuator comprising shape memory wires (as seen in Chowdhury Figs. 3 and 4) wherein deployment of a drug occurs in response to the shape transformation of the shape memory member from an initial shape to a transformed shape wherein the benefit of using shape memory materials is their ability to produce both large forces and rapid displacements with low voltage requirements (Chowdhury ¶ 0045 and 0062).
	Therefore, it would have been obvious to one of ordinary skill in the art of shape memory drug delivery at the time of the invention to have modified the shape memory catheterization device of Patent ‘924 in view of Saadat to include deploying a drug in response to the shape transformation of the shape memory member from an initial shape to a transformed shape wherein the device of Saadat can include drug containing reservoirs similar to that of Chowdhury that have actuation via shape memory wires wherein actuation of these shape memory wires and drug delivery thereafter can occur in response to actuation of the shape memory members of Patent ‘924 in view of Saadat (both being actuated at similar temperatures) wherein the biggest advantage of shape memory materials is their ability to produce both large forces and rapid displacements with low voltage requirements.

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM R FREHE/Examiner, Art Unit 3783                                         
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783